DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-3, 19, 23, 24, 27, 31, 34 and 35 have been amended.
Claims 4 and 25 have been cancelled.
Claim 41 is new.
Currently, claims 1-3, 19-24, 26-31, 34-36 and 41 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 10-15, filed 01/04/2021, with respect to claims 1-4, 19-31 and 34-36 have been fully considered and are persuasive.  The rejection of claims 1-4, 19-31 and 34-36 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 19-24, 26-31, 34-36 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, the device of claim 19 or the device of claim 31 including each of the limitations and specifically wherein a first aspect ratio of the at least one first through via electrode is substantially equal to or greater than a second aspect ratio of the at least one second through via electrode, wherein the first aspect ratio is a ratio of a first length of the at least one first through via electrode in a second direction to the first diameter of the at least one first through via .		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/29/21